internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eb qp2-plr-131482-00 date date school district compensation plan this is in response to your letter dated date on behalf of the school district requesting a ruling on whether contributions the school district makes to its health benefits program and its sec_457 deferred_compensation program are non-taxable to the school district’s employees at the time of the contributions the school district is continually in the process of hiring employees as part of the hiring process due to the tight labor market the school district offers health insurance coverages and or retirement benefits to prospective employees in order to satisfy the school district’s hiring needs it is a policy of the school district to assure that all of its’ employees have health_insurance_coverage thus the school district provides health_insurance_coverage through the school district’s group health insurance program if the school district decides to hire a prospective employee the employee is asked if he or she is covered by health insurance if the answer is no the employee is automatically enrolled in the school district’s group medical insurance plan for which the taxpayer pays the entire premium if the answer is yes the employee is enrolled in the school district compensation plan at no time does the employee have a choice between funds contributed as premiums for medical insurance or funds contributed to the compensation plan once enrolled in either the medical insurance plan or the plr-131482-00 compensation plan the employee may not change his or her enrollment an eligible_person may become a participant in the compensation plan by executing a participation_agreement in accordance with the compensation plan compensation will be deferred for any calendar month only if a participation_agreement providing for the deferral has been entered into before the beginning of the month the compensation plan provides for a maximum amount that may be deferred by a participant in any taxable_year and also provides for a catch-up contribution for amounts deferred for one or more of the participant’s last three years ending before he or she attains normal_retirement_age under the compensation plan the amounts that may be deferred are within the limitations set out in sec_457 of the internal_revenue_code all contributions to the compensation plan including any annuity_contract held to fund the compensation plan and all accumulations thereon shall be held for the exclusive benefit of the participants and their beneficiaries under the plan which is intended to be an eligible_deferred_compensation_plan under sec_457 of the code such amounts and accumulations shall not be subject_to claim of right by the employer or any of its creditors no part of any contract under the plan may be diverted or repaid to the employer except as permitted by applicable law all annuity_contracts shall provide that such contracts shall be held for the exclusive benefit of a participant and his or her beneficiary for this purpose the term annuity_contract does not include a life heath or accident property casualty or liability insurance_contract to comply with this requirement all amounts of compensation deferred under the plan shall be transferred to a contract described in sec_401 of the code not later than business days after the end of the month in which the compensation would otherwise have been paid to the participant payments to participants may begin upon their separation_from_service payments to their beneficiaries may begin upon the participant's death all payouts must conform to sec_401 and sec_457 of the code the compensation plan can accept a transfer of compensation previously deferred under another plan of deferred_compensation maintained by another employer as an eligible sec_457 plan a participant who separates from service with the school district and accepts employment with another employer that maintains an eligible plan may elect to transfer his or her compensation deferred under the compensation plan to that other plan if the other plan can accept such transfers employer shall mean any school district that is a governmental entity and has adopted the compensation plan the compensation plan also includes a provision permitting a participant to elect an in-service distribution of dollar_figure or less from his or her account in certain limited plr-131482-00 circumstances set forth thereunder and in accordance with sec_457 sec_61 of the code provides that unless otherwise excepted gross_income includes all compensation received for services performed including fringe_benefits sec_106 of the code provides that the gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1_106-1 of the income_tax regulations states that the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by the employee the employee’s spouse or the employee’s dependents as defined in sec_152 of the code the employer may contribute to an accident_or_health_plan either by paying the premium on a policy of accident_or_health_insurance covering one or more of the employees or by contributing to a separate trust or fund which provides accident or health benefits directly or through insurance to one or more of the employees however if the insurance_policy trust or fund provides other_benefits in addition to accident or health sec_106 applies only to the portion of the contributions allocable to the accident or health benefits sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible_deferred_compensation_plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary sec_457 of the code provides that for a sec_457 plan to be an eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ii when the participant is separated from service with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations however sec_401 generally allows plans to postpone the required_beginning_date until april of the calendar_year following the later of the calendar_year in which the employee retires or in which he attains age a basic requirement prescribed by sec_457 of the code is that an eligible sec_457 plan must meet the sec_457 distribution_requirements described above in order to retain its tax- deferred eligible status a sec_457 plan plr-131482-00 would violate these provisions of sec_457 and the regulations thereunder if the participant or anyone else received a distribution earlier than the earliest date established in sec_457 sec_457 of the code provides that the total amount payable to a participant under the plan will not be treated as made available merely because the participant may elect to receive such amount or the plan may distribute such amount without the participant’s consent if i such amount does not exceed dollar_figure and ii such amount may be distributed only if -- i no amount has been deferred under the plan with respect to such participant during the 2-year period ending on the date of the distribution and ii there has been no prior distribution under the plan to such participant under this option sec_1_457-2 of the income_tax regulations defines an unforeseeable_emergency as severe financial hardship to the participant resulting from a sudden and unexpected illness or accident of the participant or of a dependent loss of the participant’s property due to casualty or other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the control of the participant sec_457 of the code provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries sec_457 of the code provides that a_trust described in sec_457 shall be treated as an organization exempt from tax under sec_501 sec_457 provides that the amounts in the trust are treated as includible in the gross_income of participants and beneficiaries only to the extent and at the time provided in sec_457 sec_457 of the code provides that for purposes of sec_457 custodial accounts and contracts described in sec_401 shall be treated as trusts under rules similar to the rules under sec_401 under the terms of the compensation plan the custodian must hold all of the sec_457 plan assets for the exclusive benefit of the participants and their beneficiaries and all amounts deferred under the compensation plan must be transferred to a contract described in sec_401 of the code within business days after the end of the month in which the compensation would otherwise have been paid to the employee based upon the documents presented and the representations made we conclude the following plr-131482-00 the premiums_paid under the school district’s group medical insurance plan covering an employee and his or her spouse and dependents as defined in sec_152 of the code are excludable from the employee’s gross_income under sec_106 of the code amounts of compensation deferred in accordance with the compensation plan including any income attributable to the deferred_compensation will not be includible in gross_income until the taxable_year or years in which amounts are paid or otherwise made available to a participant or beneficiary in accordance with the terms of the compensation plan no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than the compensation plan described above in addition this ruling applies only to deferrals made after the date this ruling was issued if the compensation plan is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to school district and the participants in the compensation plan and the school district’s health benefit program sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent no opinion is expressed or implied concerning the tax consequences under any other provision of the code or regulations other than those specifically stated above temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_2001_1 2001_1_irb_1 however when the criteria in section dollar_figure of revproc_2001_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely robert d patchell acting chief qualified_plans branch office of division counsel associate chief_counsel tax exempt and government entities enclosures copy for sec_6110 purposes copy of this letter
